

EXHIBIT 10.48
 
Form of Restricted Stock Agreement – CEO


RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made on this 31st day of
March, 2010 between Symmetry Medical Inc., a Delaware corporation (the
“Company”), and Brian Moore (“Grantee”).
 
WHEREAS, the Grantee is an employee of the Company whose continued employment
and high achievement have the ability to impact the Company’s performance; and
 
WHEREAS, the commitment to grant shares of restricted stock pursuant to the
Company’s Amended and Restated 2004 Equity Incentive Plan, as amended from time
to time by the Company’s shareholders (the “Plan”) to the Grantee under the
terms hereof has been approved by the Company’s Compensation Committee (the
“Committee”).
 
NOW, THEREFORE, pursuant to the Plan, the Company hereby commits to grant to
Grantee 100,000 shares of Common Stock, par value $.0001, (“Common Stock”) of
the Company (the grant in whole or in part is collectively referred to herein as
the “Restricted Shares”) effective as of the date set forth in Section 2 hereof
(the “Date of Grant”), subject to the terms and conditions of the Plan and this
Agreement.
 
1. Definitions. All capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to them in the Plan.
 
2. Issuance of Shares; Performance Criteria.  The Company shall issue the
Restricted Shares to Grantee if, and to the extent that the performance criteria
set forth below (the “Performance Criteria”) are satisfied:


 
1.
The “Base Grant” - 50,000 shares of Restricted Stock:



50% of the Base Grant shall be based on the extent to which each achieves the
Key Actions related to Sheffield and the Spine business which have been approved
by the Board of Directors.


The remaining 50% of the Base Grant shall be granted in whole or in part based
on the Company’s achievement of its budgeted financial performance for operating
income.  Grants will be on a sliding scale, starting at the Company’s
achievement of 80% of operating income budget (below which 0% of the Base Grant
shall be granted), up to the achievement of 100% of budget (in which case 100%
of the Base Grant shall be granted).  Performance between these levels will
result in a grant on a ratio of 5% of the Base Grant for each 1% of the
Company’s performance above 80% of budget.  For example, if the Company achieves
91% of its budget 55% of the Base Grant shall be granted (11 x 5%).


Company performance from 100% of budget to 120% of budget will result in an
increase in the Base Grant granted by a ratio of 2% of the Base Grant for each
1% over budget the Company achieves.  For example, if the Company achieves 105%
of its operating income budget, the Base Grant will be multiplied by 110% (5 x
2%) to determine the grant amount.  The portion of the Base Grant connected to
the achievement of personal tasks shall be adjusted upward in the event of such
performance, although the participant’s receipt of the shares shall remain
subject to achievement (or partial achievement) of the tasks.


 
2.
The “EPS Grant” – 50,000 shares of Restricted Stock:



Employee shall receive the EPS Grant should the Company achieve earnings per
share in fiscal 2010 equal to or greater than $.65.


The Restricted Shares shall be issued within ninety (90) days of the date of
confirmation that the foregoing Performance Goal(s) have been met, in whole or
in part.  Upon payment to the Company by the Grantee of the aggregate par value
thereof, which payment shall be made within 10 days of the Date of Grant, the
Restricted Shares shall be fully paid and nonassessable and shall be represented
by a certificate issued in the name of the Grantee and endorsed with an
appropriate legend referring to the restrictions on transfer hereinafter set
forth.
 
3. Restrictions on Transfer of Shares.


(a) The Restricted Shares may not be sold, assigned, transferred, conveyed,
pledged, exchanged or otherwise encumbered or disposed of (each, a “Transfer”)
by the Grantee, except to the Company, unless and until they have become
nonforfeitable as provided in Sections 4 and 5 hereof. Any purported encumbrance
or disposition in violation of the provisions of this Section 3 shall be void AB
INITIO, and the recipient of any Restricted Shares transferred in contravention
hereof shall not obtain any rights to or interest in the Restricted
Shares.  Notwithstanding the foregoing, Grantee may not Transfer Restricted
Shares which have become nonforfeitable as provided in Sections 4 and 5 hereof
unless and until the Restricted Shares are registered pursuant to the Securities
Act of 1933 (the “Securities Act”), are sold under Rule 144 promulgated under
the Securities Act or unless the Restricted Shares are not required to be
registered under the Securities Act or the Transfer of the Restricted Shares is
not subject to Rule 144.

 

--------------------------------------------------------------------------------

 

(b)               Any Grantee who is also an Executive Officer of the Company,
and who is included in the Summary Compensation Table of the Company’s Proxy
Statement for the annual meeting of shareholders immediately preceding the
Vesting Date, agrees not to Transfer the Restricted Shares for six (6) months
following the Vesting Date.  Any purported Transfer in violation of the
provisions of this Section shall be void AB INITIO, and the recipient of any
Restricted Shares transferred in contravention hereof shall not obtain any
rights to or interest in the Restricted Shares.
 
4. Vesting of Shares.
 
(a) Subject to Section 5 hereof, the Restricted Shares, if any, granted on the
Date of Grant shall vest and become nonforfeitable if the Grantee remains an
employee of the Company through the last day of the fiscal year relating to
calendar year 2012.
  
(b) Notwithstanding the provisions of Section 4(a) above, in connection with a
Change in Control, the provisions set forth in Section 13 of the Plan shall
govern with respect to the acceleration of the vesting of the Restricted
Shares.  If the Restricted Shares have not been granted upon the closing of a
Change in Control then the number of Restricted Shares to be granted to the
Grantee and the time of the grant shall be determined as follows:


 
1.
Should an event constituting a Change in Control occur prior to the Company’s
receipt of audited financials for the fiscal year in which the Performance
Criteria are calculated, then immediately prior to the Change in Control the
Company shall issue to Grantee the Restricted Shares without any modification
related to the Performance Criteria.  Any personal tasks related to the grant of
the Restricted Shares shall be deemed to have been performed unless the Board
makes an affirmative determination that the time for achieving the task has
passed without its successful completion.



 
2.
Should an event constituting a Change in Control occur after the Company’s
receipt of audited financials for the fiscal year in which Performance Criteria
are calculated, then immediately prior to the Change in Control the Company
shall issue to Grantee the Restricted Shares in an amount as modified by
application of the Performance Criteria.

 
5. Forfeiture of Shares. If the Grantee ceases to be an employee of the Company
due to death, Disability or retirement during any period of restriction, any
non-vested Restricted Shares shall immediately vest and all restrictions on the
Restricted Shares shall lapse and certificate(s) representing such Restricted
Shares shall be delivered by the Company reasonably promptly upon a request by
the Grantee.  Retirement for the purposes of this Agreement is defined as not
earlier than December 2012.  If the Grantee ceases to be an employee of the
Company for any other reason, any non-vested Restricted Shares shall be
forfeited by the Grantee and the certificate(s) representing the non-vested
portion of the Restricted Shares so forfeited shall be canceled.
 
6. Dividend, Voting and Other Rights. Except as otherwise provided in this
Agreement, from and after the Date of Grant, the Grantee shall have all of the
rights of a stockholder with respect to the Restricted Shares, including the
right to vote the Restricted Shares and receive any dividends that may be paid
thereto, provided, however, that any additional Common Stock or other securities
that the Grantee may become entitled to receive as a result of his/her ownership
of the Restricted Shares pursuant to a stock dividend, stock split,
recapitalization, combination of shares, merger, consolidation, separation or
reorganization or any other change in the capital structure of the Company shall
be subject to the same risk of forfeiture, certificate delivery provisions and
restrictions on transfer as the Restricted Shares in respect of which they are
issued or transferred and shall become Restricted Shares for the purposes of
this Agreement.  Cash dividends declared shall accumulate unpaid and be subject
to the same risk of forfeiture, certificate delivery provisions and restrictions
on transfer as the forfeitable Restricted Shares as set forth in Sections 4 and
5 until such time as the Restricted Shares vest.  Such dividends are not
intended to be subject to IRS Code Section 409A and are intended to meet the
short term deferral rule.  Cash dividends will be paid to Grantee at the date of
the Restricted Shares’ vesting pursuant to Sections 4 and 5.
 
7. Retention of Stock Certificate(s) by the Company. The
certificate(s) representing the Restricted Shares shall be held in custody by
the Company or in book format by its transfer agent until such shares have
become nonforfeitable in accordance with Sections 4 and 5.
 
8. Compliance with Laws. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws, provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue or release from restrictions on transfer any Restricted
Shares pursuant to this Agreement if such issuance or release would result in a
violation of any such law.
 
9. Withholding Taxes. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with any issuance or vesting of
Restricted Shares or other securities pursuant to this Agreement, the Grantee
shall provide the Company with full and complete payment for any such
obligations or estimated obligations, as calculated by Company in its sole
discretion.  The Grantee may elect to satisfy all or any part of any such
withholding obligation by surrendering to the Company a portion of the
Restricted Shares that become nonforfeitable hereunder, and the Restricted
Shares so surrendered by the Grantee shall be credited against any such
withholding obligation at the average of the Fair Market Value of the Restricted
Shares over the five trading days immediately preceding the date they are
tendered to the Company to satisfy any withholding obligations.  All withholding
obligations of the Company’s Executive Officers shall be satisfied prior to or
on the Vesting Date.

 

--------------------------------------------------------------------------------

 

10. Conformity with Plan. This Agreement and the Restricted Shares granted
pursuant hereto are intended to conform in all respects with, and are subject to
all applicable provisions of, the Plan (which is incorporated herein by
reference). Inconsistencies between this Agreement and the Plan shall be
resolved in accordance with the terms of the Plan.  By executing this Agreement,
Grantee acknowledges and agrees to be bound by all of the terms of this
Agreement and the Plan.  The Plan is administered by the Committee, and
determinations and interpretations of the Committee on all matters relating to
the Plan and this Agreement, shall be in compliance with the Plan and shall be
conclusive and binding on the Grantee and the Company.
 
11. Amendments. The provisions of this Agreement may be amended and waived only
with the prior written consent of the Company, Committee and the Grantee.
 
12. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
 
13. Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, administrators, heirs, legal
representatives and assigns of the Grantee and the successors and assigns of the
Company.
 
14. Notices. Any notice to the Company provided for herein shall be in writing
to the attention of the Secretary of the Company at Symmetry Medical Inc., 3724
N State Road 15, Warsaw, Indiana 46582, and any notice to the Grantee shall be
addressed to the Grantee at his address currently on file with the Company.
Except as otherwise provided herein, any written notice shall be deemed to be
duly given if and when hand delivered, or five business days after having been
mailed by United States registered or certified mail, return receipt requested,
postage prepaid, or three business days after having been sent by a nationally
recognized overnight courier service, addressed as aforesaid. Any party may
change the address to which notices are to be given hereunder by written notice
to the other party as herein specified, except that notices of changes of
address shall be effective only upon receipt.
 
15. Governing Law. The laws of the State of Indiana, without giving effect to
the principles of conflict of laws thereof, shall govern the interpretation,
performance and enforcement of this Agreement.  The parties hereby submit to the
exclusive venue in and jurisdiction of the state or federal courts located in
Ft. Wayne, Indiana over any dispute related to this Agreement.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 

 
SYMMETRY MEDICAL INC.
     
By:
         
Name:  
         
Title:
       
ACKNOWLEDGED AND AGREED:
         
(Signature of Grantee)
 


 

--------------------------------------------------------------------------------

 